Blandford, Justice.
This was a claim case; the plaintiff having obtained a judgment against certain persons as trustees for Saint Peter’s African Methodist Episcopal Church, which judgment required the same to be levied on certain property men*220tioned therein. When this levy was made, Emanuel Baker interposed a claim thereto; and on the trial of the case, it was shown that William McElvey had conveyed the property mentioned, by deed, to the trustees of the Saint Peter’s African Methodist Episcopal Church, but no persons were named as such trustees in the deed of conveyance ; and the plaintiff in execution wholly failed to prove that the persons named as trustees in the judgment which he had obtained, ever were such trustees. Upon demurrer to this evidence by the claimant, the court sustained the same, and dismissed the levy; and error is assigned to this ruling of the court.
We think that it was incumbent upon the plaintiff in execution to have shown that his judgment was against those persons who were in fact the trustees of Saint Peter’s African Methodist Episcopal Church; and having failed to do this, the evidence which he introduced was not sufficient to authorize a recovery in his favor. So we think that the court did right in sustaining the demurrer to the evidence and in dismissing the levy.
The judgment is affirmed.